Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows:
1. (Currently amended) A lens module comprising:
a circuit board;
a carrier mounted to a surface of the circuit board and comprising a through hole; and
a filter mounted within the through hole; wherein:
the carrier comprises an air hole passing through the carrier;
the filter and the circuit board close respective opposite sides of the carrier to form a receiving space;
the air hole is connected to the receiving space to allow heat from within the receiving space to be released out;
air hole is defined in a surface of the carrier facing the circuit board and communicates with the first air hole and the receiving space, a width of the first air hole is greater than a width of the second air hole;
the lens module further comprises a gas permeable structure which is arranged within the first air hole. 
12. (currently amended) An electronic device comprising a lens module comprising:
a circuit board;
a carrier mounted to a surface of the circuit board and comprising a through hole; and
a filter mounted within the through hole; wherein:
the carrier comprises an air hole passing through the carrier;
the filter and the circuit board close respective opposite sides of the carrier to form a receiving space;
the air hole connected to the receiving space to allow heat from within the receiving space to be released out;
air hole is defined in a surface of the carrier facing the circuit board and communicates with the first air hole and the receiving space, a width of the first air hole is greater than a width of the second air hole:
the lens module further comprises a gas permeable structure which is arranged within the first air hole.

Reasons for Allowance
Claims 1, 3, 5-13 and 15-20 are allowed.
The following is an examiner’s statement of reasons for allowance: applicant’s remarks filed on 2/3/21, at page 11 of 13, were found persuasive.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALICIA M HARRINGTON whose telephone number is (571)272-2330.  The examiner can normally be reached on Monday-Friday 9:30 am -6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Pham can be reached on (571)272-3689.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-
				/ALICIA M HARRINGTON/                                                   Primary Examiner, Art Unit 2872                                                                                                                                                     






AMH